            Case 5:21-cv-00721-FB Document 1 Filed 07/29/21 Page 1 of 27




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                              SAN ANTONIO DIVISION


JULIA GEORGE,                                  §
                                               §
       Plaintiff,                              §
                                               §
vs.                                            §                     5:21-cv-00721
                                                   CIVIL ACTION NO. _________________
                                               §
HYATT CORPORATION, H.E. SAN                    §                  Jury Demand
ANTONIO I, LLC, and JOHN DOE                   §
                                               §
       Defendants.                             §


                                  NOTICE OF REMOVAL


TO THE HONORABLE UNITED STATES DISTRICT COURT FOR THE WESTERN
DISTRICT OF TEXAS:

                                       I.
                          COURT AND PARTY INFORMATION

       1.      HYATT CORPORATION and H.E. SAN ANTONIO I, LLC are defendants in a

civil action commenced on June 17, 2021 in the 407th District Court of Bexar County, Texas,

entitled Julia George v. Hyatt Corporation, H.E. San Antonio I, LLC and John Doe, Cause No.

2021CI2224 ("State Court Action"). Copies of the (1) Court Docket Sheet; (2) Plaintiff's Original

Petition and Request for Disclosure; (3) Citation to Hyatt Corporation; (4) Citation to H.E. San

Antonio I, LLC; (5) Return of Service for Hyatt Corporation; (6) Return of Service for H.E. San

Antonio I, LLC; (7) Defendants' Original Answer; and (8) Defendants' Jury Demand are attached

hereto and constitute all process, pleadings and orders served in the State Court Action. See

Index of State Court Documents attached hereto. The address for the 407th District Court of

Bexar County, Texas is as follows: Bexar County Courthouse, 100 Dolorosa, 4th Floor, San



NOTICE OF REMOVAL                                                                              PAGE 1
                                                                           8647315 v1 (41730.00077.000)
             Case 5:21-cv-00721-FB Document 1 Filed 07/29/21 Page 2 of 27




Antonio, Texas 78205.

       2.       Plaintiff in the State Court Action is Julia George ("Plaintiff"). Plaintiff is

represented by Theodore J. Messina III (Texas Bar No. 24041475), Braulio E. Gonzalez (Texas

Bar No. 24111350) and Jason Cobb (Texas Bar No. 24109736) of The Messina Law Firm, P.C.,

5910 N. Central Expressway, Suite 1599, Dallas, Texas 75206, (214) 420-7333,

jmessina@messinalegal.com, bgonzalez@messinalegal.com. Hyatt Corporation and H.E. San

Antonio I, LLC ("Defendants") are defendants in the State Court Action and are represented by

Michael A. Logan (Texas Bar No. 12497500) and Johnathan D. Jordan (Texas Bar No.

24100509) of Kane Russell Coleman Logan PC, 901 Main Street, Suite 5200, Dallas, Texas

75202, (214) 777-4200, mlogan@krcl.com, jjordan@krcl.com.

       3.       John Doe ("Defendant Doe") is also a named defendant in the State Court Action,

but no return of service is on file for Defendant Doe, and Defendant Doe has not filed an Answer

or otherwise appeared in the State Court Action as of the date of removal.

                                           II.
                                   STATE COURT ACTION

       4.       Plaintiff claims that on June 23, 2019, she was injured after an alleged fall after

being served alcohol at the Hyatt Regency San Antonio Riverwalk hotel in San Antonio, Texas.

       5.       Defendants requested a trial by jury in the State Court Action, and the jury fee has

been paid.

       6.       Plaintiff, a citizen of Texas, has attempted to prevent removal of the State Court

Action based on diversity jurisdiction by suing Defendant Doe, an unidentified individual

employee of Defendant Hyatt Corporation and alleged Texas citizen.

       7.       Defendant Doe's citizenship should not be considered for purposes of diversity for

two reasons. First, Defendant Doe was sued under a fictitious name, and, therefore, his


NOTICE OF REMOVAL                                                                                 PAGE 2
                                                                              8647315 v1 (41730.00077.000)
             Case 5:21-cv-00721-FB Document 1 Filed 07/29/21 Page 3 of 27




citizenship should be disregarded. Alternatively, Plaintiff has failed to set forth factual

allegations suggesting that Defendant Doe owed Plaintiff an independent duty or that he

committed any act that caused Plaintiff's alleged injuries.

                                          III.
                                 GROUNDS FOR REMOVAL

       8.       Defendants file this Notice of Removal on the grounds of diversity jurisdiction

under 28 U.S.C. § 1332(a). A suit may be removed from state court to federal court on the

grounds of diversity jurisdiction when the suit involves a controversy between citizens of

different states and the amount in controversy exceeds $75,000, exclusive of interest and costs.

       9.       Except as otherwise expressly provided by an Act of Congress, any civil action

brought in a state court of which the district courts of the United States have original jurisdiction

may be removed to the district court of the United States for the district and division embracing

the place where the action is pending. See 28 U.S.C. § 1441. The San Antonio Division of the

Western District of Texas is the United States district and division embracing Bexar County,

Texas, the county in which the State Court Action is pending.

A.     This Notice of Removal is timely filed.

       10.      The citation and petition in this action were served on Defendants on June 30,

2021 by serving Defendants' registered agents. This Notice of Removal is filed within thirty (30)

days of receipt of the citation and petition and is, therefore, timely filed pursuant to 28 U.S.C.

§ 1446(b).

B.     Consent of all defendants is not necessary.

       11.      According to 28 U.S.C. § 1446, only defendants who have been properly joined

and served must consent to the removal of an action. See Rico v. Flores, 481 F.3d 234, 239 (5th

Cir. 2007) (discussing how 28 U.S.C. § 1446 has been interpreted to require that only presently


NOTICE OF REMOVAL                                                                                  PAGE 3
                                                                               8647315 v1 (41730.00077.000)
              Case 5:21-cv-00721-FB Document 1 Filed 07/29/21 Page 4 of 27




served, properly joined defendants join in a removal petition). Defendant Doe has not been

properly joined to this action, and Defendant Doe has not been served at this time. Therefore,

consent from Defendant Doe is not necessary.

C.     Complete diversity exists between the parties properly joined.

       12.        This is a civil action that falls under the Court’s original jurisdiction pursuant to

28 U.S.C. § 1332(a) and is one that may be removed to this Court based on diversity of

citizenship in accordance with 28 U.S.C. §§ 1441 and 1446. Complete diversity exists in this

case because Plaintiff and Defendants are citizens of different states. Because Defendant Doe

was sued under a fictitious name, his citizenship should be disregarded for purposes of diversity.

See 28 U.S.C. 1441(b)(1). Moreover, Defendant Doe was joined solely for the purpose of

defeating diversity and is not a proper party to this suit. Therefore, Defendant Doe's citizenship

should not be considered for purposes of evaluating diversity jurisdiction.

       (i)        Plaintiff

       13.        As stated in Plaintiff's Original Petition, Plaintiff is a resident of Nueces County,

Texas. Thus, Plaintiff is now and was at the time this action was commenced, a citizen of the

State of Texas.

       (ii)       Defendants

       14.        Defendant Hyatt Corporation is a corporation organized under the laws of the

State of Delaware, with its principal place of business located in Chicago, Illinois. Therefore,

Defendant Hyatt is not a citizen of the State of Texas.

       15.        Defendant H.E. San Antonio I, LLC is a limited liability company (hereinafter

"LLC") organized under the laws of the State of Delaware with its principal place of business

located in Chicago, Illinois. H.E. San Antonio I, LLC's sole member is Hyatt Equities, LLC, a



NOTICE OF REMOVAL                                                                                    PAGE 4
                                                                                 8647315 v1 (41730.00077.000)
             Case 5:21-cv-00721-FB Document 1 Filed 07/29/21 Page 5 of 27




Delaware LLC with its principal place of business in Chicago, Illinois. Hyatt Equities has two

members: (1) HT-Hotel Equities, Inc., a Delaware corporation with its principal place of

business in Chicago, Illinois; and, (2) CTR Interest Holdco, Inc., a Delaware corporation with its

principal place of business in Chicago, Illinois. Therefore, Defendant H.E. San Antonio I, LLC is

not a citizen of the State of Texas.

       16.      Notwithstanding Defendants' contention that Defendant Doe's citizenship should

be disregarded for purposes of diversity because he was sued under a fictitious name, Defendant

Doe is an improper defendant in this action and has been named solely to prevent removal as

Plaintiff has no reasonable basis for recovery against Defendant Doe.

       17.      Under the doctrine of improper joinder, a plaintiff cannot defeat diversity

jurisdiction simply by naming a non-diverse defendant. See Salazar v. Allstate Tex. Lloyd’s, Inc.,

455 F.3d 571, 574 (5th Cir. 2006). In determining whether complete diversity exists, a court

must disregard the citizenship of defendants when “there is no reasonable basis for predicting

that plaintiffs might establish liability against the in-state defendants.” Badon v. R.J.R. Nabisco,

Inc., 224 F.3d 382, 393 (5th Cir. 2000) (citations omitted).

       18.      A removing defendant may establish fraudulent joinder by showing: (1) actual

fraud in the jurisdictional facts presented to the court; (2) that the plaintiffs have no valid cause

of action against the non-diverse defendant; or (3) the claims against the non-diverse defendant

have no real connection to the claims against the other defendants. See Salazar, 455 F.3d at 574.

       19.      The test for establishing that the plaintiff has no valid cause of action against the

non-diverse defendant is “whether the defendant has demonstrated that there is no possibility of

recovery by the plaintiff against the in-state defendant, which stated differently means that there

is no reasonable basis for the district court to predict that the plaintiff might be able to recover



NOTICE OF REMOVAL                                                                                  PAGE 5
                                                                               8647315 v1 (41730.00077.000)
               Case 5:21-cv-00721-FB Document 1 Filed 07/29/21 Page 6 of 27




against an in-state defendant.” Smallwood v. Ill. Cent. R.R. Co., 385 F.3d 568, 573 (5th Cir.

2004).

         20.      It is the well-established law in Texas that corporate agents are not personally

liable for non-intentional torts committed in the course and scope of their employment unless the

agent owed an independent duty to the injured party. See Leitch v. Hornsby, 935 S.W.2d 114,

117–18 (Tex. 1996).

         21.      Plaintiff has failed to set forth factual allegations suggesting that Defendant Doe

owed Plaintiff an independent duty. Any actions taken by Defendant Doe were performed solely

within the scope of his employment and were performed for the purpose of Defendant Hyatt

Corporation meeting any duty it owed to Plaintiff. Because Defendant Doe was improperly

joined, his alleged Texas citizenship should not be considered.

         22.      Therefore, complete diversity exists pursuant to 28 U.S.C. § 1332.

D.       The amount in controversy requirement is satisfied.

         23.      As reflected in Plaintiff's Original Petition, the amount in controversy in this

action, exclusive of interest and costs, exceeds the sum of $75,000. Specifically, as explicitly

stated in Plaintiff's Original Petition, Plaintiff seeks monetary relief in excess of $1,000,000. See

Plaintiff's Original Petition, ¶6. Therefore, the estimate of damages that has been put at issue in

this action by Plaintiff and the amount in controversy in this action exceeds $75,000.

         24.      Removal of the State Court Action is proper pursuant to 28 U.S.C. § 1441,

because it is a civil action brought in a state court, and the federal district courts have original

jurisdiction over the subject matter under 28 U.S.C. § 1332(a) because Plaintiff and Defendants

are diverse in citizenship.

         WHEREFORE, Defendants Hyatt Corporation and H.E. San Antonio I, LLC, pursuant



NOTICE OF REMOVAL                                                                                  PAGE 6
                                                                               8647315 v1 (41730.00077.000)
           Case 5:21-cv-00721-FB Document 1 Filed 07/29/21 Page 7 of 27




to these statutes and in conformance with the requirements set forth in 28 U.S.C. § 1446, remove

this action for trial from the 407th District Court of Bexar County, Texas to this Court on this 29th

day of July, 2021.

                                            Respectfully submitted,

                                              KANE RUSSELL COLEMAN LOGAN PC


                                              By:     /s/ Michael A. Logan
                                                      Michael A. Logan
                                                      State Bar No. 12497500 E-
                                                      Mail: mlogan@krcl.com
                                                      Johnathan D. Jordan
                                                      State Bar No. 24100509
                                                      E-Mail: jjordan@krcl.com

                                              901 Main Street, Suite 5200
                                              Dallas, Texas 75202
                                              Telephone: (214) 777-4200
                                              Facsimile:     (214) 777-4299

                                              ATTORNEYS FOR DEFENDANTS HYATT
                                              CORPORATION AND H.E. SAN ANTONIO I,
                                              LLC



                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on this the 29th day of July, 2021, a copy of the
foregoing document was filed electronically with the Clerk of Court using the CM/ECF system.
Notice of this filing will be sent to counsel for Plaintiff by operation of the Court’s electronic
filing system, unless counsel for Plaintiff is not registered with the CM/ECF system, in which
case the undersigned certifies that a copy of the foregoing document was sent to counsel for
Plaintiff via certified mail, return receipt requested.


                                        /s/ Michael A. Logan
                                        Michael A. Logan




NOTICE OF REMOVAL                                                                                  PAGE 7
                                                                               8647315 v1 (41730.00077.000)
         Case 5:21-cv-00721-FB Document 1 Filed 07/29/21 Page 8 of 27




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                             SAN ANTONIO DIVISION

JULIA GEORGE,                                  §
                                               §
      Plaintiff,                               §
                                               §
vs.                                            §                    5:21-cv-00721
                                                   CIVIL ACTION NO. _________________
                                               §
HYATT CORPORATION, H.E. SAN                    §                 Jury Demand
ANTONIO I, LLC, and JOHN DOE                   §
                                               §
      Defendants.                              §


                       INDEX OF STATE COURT DOCUMENTS


      DOCUMENT                                                         DATE

1.    Civil Docket Sheet


2.    Plaintiff's Original Petition and Request for Disclosure          06/17/2021


3.    Citation (Hyatt Corporation)                                      06/29/2021


4.    Citation (H.E. San Antonio I, LLC)                                06/29/2021


5.    Return of Service (Hyatt Corporation)                             07/15/2021


6.    Return of Service (H.E. San Antonio I, LLC)                       07/15/2021


7.    Defendants Hyatt Corporation and H.E. San Antonio I,              07/22/2021
      LLC's Original Answer




INDEX OF STATE COURT DOCUMENTS                                                       SOLO PAGE
                                                                    8647488v1 (41730.00077.000)
        Case 5:21-cv-00721-FB Document 1 Filed 07/29/21 Page 9 of 27




8.   Jury Demand                                            07/29/2021




INDEX OF STATE COURT DOCUMENTS                                           SOLO PAGE
                                                        8647488v1 (41730.00077.000)
7/29/2021             Case 5:21-cv-00721-FB Document
                                               Register of1Actions
                                                               Filed   07/29/21 Page 10 of 27
                                                                   - 2021CI12224




                                                    407th District Court

                                                     Case Summary
                                                  Case No. 2021CI12224


   Julia George VS Hyatt Corporation ET AL § Location
                                           § 407th District Court
                                           § Judicial Officer
                                           § 407th, District Court
                                           § Filed on
                                           § 06/17/2021



                                                    Case Information

                                                                                    Case Type: OTHER CIVIL CASES
                                                                                   Case Status: 06/17/2021 Pending



                                              Assignment Information

     Current Case Assignment
     Case Number 2021CI12224
     Court            407th District Court
     Date Assigned 06/17/2021
     Judicial Officer 407th, District Court



                                                    Party Information

                                                           Lead Attorneys

   Plaintiff         George, Julia                         MESSINA, THEODORE JOSEPH
                                                           Retained

   Defendant Doe, John

                     H.E. San Antonio I, LLC LOGAN, MICHAEL A
                                             Retained

                     Hyatt Corporation                     LOGAN, MICHAEL A
                                                           Retained

https://portal-txbexar.tylertech.cloud/app/RegisterOfActions/#/D0992167BC3EDAA059C9E934D98F7A66B9140E35A71540909F2D3500DB1DD639B…   1/2
7/29/2021             Case 5:21-cv-00721-FB Document
                                               Register of1Actions
                                                               Filed   07/29/21 Page 11 of 27
                                                                   - 2021CI12224




                                         Events and Orders of the Court

   06/17/2021        New Cases Filed (OCA)
   06/17/2021        PETITION
   06/29/2021        Citation
                     Hyatt Corporation
                     Served: 06/30/2021
   06/29/2021        Citation
                     H.E. San Antonio I, LLC
                     Served: 06/30/2021
   06/29/2021        Citation
                     Doe, John
                     Unserved
   07/15/2021        RETURN OF SERVICE - SUCCESSFUL
                       HYATT CORPORATION
   07/15/2021        RETURN OF SERVICE - SUCCESSFUL
                       H.E SAN ANTONIO I LLC
   07/22/2021        ORIGINAL ANSWER OF
                       HYATT CORPORATION & H.E. SAN ANTONIO I, LLC




https://portal-txbexar.tylertech.cloud/app/RegisterOfActions/#/D0992167BC3EDAA059C9E934D98F7A66B9140E35A71540909F2D3500DB1DD639B…   2/2
                       Case 5:21-cv-00721-FB Document 1 Filed 07/29/21 Page 12 of 27
               ,
FILED                                                                                                      3C1'T PPS
6/17/2021 3:15 PM
Mary Angie Garcia
Bexar County District Clerk                   2021CI12224
Accepted By: Martha Medellin

                                                  CAUSE NO.


               JULIA GEORGE,                                     §        IN THE DISTRICT COURT
                                                                 §
                        Plaintiff,                               §
                                                                 §
               V.                                                §               JUDICIAL DISTRICT
                                                                 §
               HYATT CORPORATION,                                §
               H.E. SAN ANTONIO I, LLC, and                      §            Bexar County - 407th District Court
               JOHN DOE                                          §
                                                                 §
                        Defendants.                              §         BEXAR COUNTY, TEXAS


                      PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE

                      COMES NOW Plaintiff Julia George, ("Plaintiff') and files this Original Petition

              complaining of Defendants ("Defendants") and in support thereof would respectfully show unto

              the Court as follows:

                                                          I.
                                               DISCOVERY CONTROL PLAN

                      1.       Plaintiff states that the discovery in this matter should be conducted under Leve13

              as provided in Rule 190.4. Plaintiff reserves the right to modify such plan as provided by Texas

              Rule ofCivil Procedure 190.4.

                                                             U.
                                                           PARTIES

                      2.       Plaintiff Julia George is an individual residing in Nueces County.

                      3.       Hyatt Corporation is a Foreign For-Profit Corporation that may be served by and

              through its registered agent, United States Corporation Co., at 211 E. 7th Street, Suite 620, Austin,

              Texas 78701-3218.




              Plaintiff s Original Petition and Request for Disclosure — Page 1 of 6
        Case 5:21-cv-00721-FB Document 1 Filed 07/29/21 Page 13 of 27




       4.      H.E. San Antonio I, LLC is a Foreign Limited Liability Company that may be

served by and through its registered agent, Corporation Service Company d/b/a CSC — Lawyers

Incorporating Service Company, at 211 E. 7th Street, Suite 620, Austin, Texas 78701-3218.

       5.      John Doe is the bartender/Employee of Defendant Hyatt Corporation who over

served Plaintiff, and will be served when the name and identity of John Doe is discovered.

                                           III.
                                 JURISDICTION AND VENUE

       6.      Plaintiff asserts this Court has jurisdiction over this action because the amount in

controversy exceeds the Court's minimum jurisdictional requirements, and Plaintiff is seeking

monetary relief over one million dollars. The Court has jurisdiction over Defendants because it is

a Texas company and the acts or omissions complained of occurred in Texas.

       7.      Venue is proper in Bexar County, Texas, pursuant to Chapter 15 of the TExAs CIVIL

PRACTICE AND REMEDIEs CODE       because, among other reasons, all or substantial portion, of the

events involved in this lawsuit occurred in Bexar County.

                                           IV.
                                  FACTUAL BACKGROUND

       8.      On June 23, 2019, Plaintiff arrived at the Hyatt Regency San Antonio Riverwalk

("Hotel"), with her boyfriend for a relaxing vacation. After checking in Plaintiff and her boyfriend

decided to go to the Hotel bar and have some drinks. It is unknown how many or what types of

drinks the bartender served Plaintiff; however, she was visibly intoxicated and was taken by the

bartender ("John Doe") in a wheelchair to her room.

       9.      On June 24, 2019, Plaintiff woke up with a cut on her head from a severe fall. An

ambulance was called, and Plaintiff was taken to the Metropolitan Methodist Hospital. She

required two staples and was later discharged. She was transported to the Hotel to get some rest.


Plaintiffls Original Petition and Request for Disclosure — Page 2 of 6
        Case 5:21-cv-00721-FB Document 1 Filed 07/29/21 Page 14 of 27




       10.     On June 25, 2019, Plaintiff woke up with an extreme sharp abdominal pain. Again,

an ambulance was called, and Plaintiff was rushed back to the Metropolitan Methodist Hospital.

A CT revealed an acute perforated discuss leakage due to the trauma from her fall. Plaintiff had to

undergo emergency surgery.

        11.    Later, on June 26, 2019, while in the ICU, Plaintiff's Doctor informed her that her

left abdominal cavity needed to be opened to clean bacteria. Then, on June 27, 2019, Plaintiff was

in operating room again.

        12.    On June 28, 2019, Plaintiff was informed that she had pneumonia. Her poctor let

her know that she was suffering from high blood pressure and that she would need to continue

treating the infection.

        13.    Plaintiff spent weeks in the ICU on a ventilator, on multiple times due to severe

infection, Plaintiffs life was at risk. On July 8, 2019, Plaintiff was finally discharged to go home.

Once home, Plaintiff needed a Home Care Nurse to dress the wound and help with recovery which

was long and very painful.

        14.     Unfortunately, due to the above-described incident, PlaintifPs speech is slurred,

she has lost her depth perception and has suffered permanent damage. These injuries are all the

result of being over served or drugged at the Hyatt Regency Riverwalk Hotel bar in San Antonio,

Texas on June 24, 2019. Plaintiff's overall health and ability to do everyday activities has

significantly deteriorated.

        15.     At the time of the accident, Plaintiff was a healthy, able-bodied individual who a

was a productive member of society. Her life has been permanently changed by the catastrophic

and significant injuries she sustained as a result of Defendants' failure to comply with Texas TABC

laws and regulations.



Plaintiff s Original Petition and Request for Disclosure — Page 3 of 6
       Case 5:21-cv-00721-FB Document 1 Filed 07/29/21 Page 15 of 27




                                            V.
                                    DRAM SHOP LIABILITY

       16.       Plaintiff hereby incorporates by reference paragraphs 1 through 15 as if set forth at

length herein.

       17.       Plaintiff brings this suit pursuant to TEX. ALCO. BEV. CODE § 2.02, et seq.

Specifically, Defendants are liable because, at the time the provision occurred, it was apparent to

Defendants that when Plaintiff was sold, served or provided with an alcoholic beverage, she was

obviously intoxicated to the extent that she presented a clear danger to herself and others.

Additionally, it was Plaintiffls intoxication that was a proximate cause of the fall which caused

damages and injuries.

       18.       In the event the provisions of Section 106.14(a) of the TEX. ALCO. BEV. CODE

are sought to be used defensively by Defendants, Plaintiff will show that Defendants directly or

indirectly encouraged its employees and owners to violate the Texas Alcoholic and Beverage

Commission's laws and to over-serve obviously intoxicated persons.

                                               VI.
                                             DAMAGES

       19.       As a result of the above-described acts of Defendants, Plaintiff has been severely

and permanently damaged. Accordingly, Plaintiff is entitled to recover against Defendants for all

such applicable damages under Texas law.


       20.       Plaintiff Julia George is entitled to recover the following items of damages, which

are in an amount in excess of the minimal jurisdictional limits of this Court:

         (a)     Past and future medical expenses;

         (b) Lost wages in the past and loss of future earning capacity;



Plaintiff's Original Petition and Request for Disclosure — Page 4 of 6
        Case 5:21-cv-00721-FB Document 1 Filed 07/29/21 Page 16 of 27




         (c)    Past and future physical pain;

         (d)    Past and future mental anguish;

         (e)    Past and future physical impairment/loss of enjoyment of life; and

         (f) Past and future disfigurement.

                                           VII.
                                 REQUEST FOR DISCLOSURE

       21.     Pursuant to Texas Rule of Civil Procedure 194, Plaintiff requests that Defendants

disclose within fifty (50) days of the service of this request, the information or material described

in Rule 194.2 (a) through (1).

                                                VIII.
                                              PRAYER

       WHERFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants be cited to

appear and answer herein, and that upon final hearing hereof, Plaintiff receive judgment of and

from Defendants, in the amounts as determined by the Court and Jury, for prejudgment and post-

judgment interest at the maximum legal rate allowed by law, costs of court, and for such other and

further relief, at law and equity, to which Plaintiff may show herself to be justly entitled.




Plaintiffls Original Petition and Request for Disclosure — Page 5 of 6
       Case 5:21-cv-00721-FB Document 1 Filed 07/29/21 Page 17 of 27




                                                     Respectfully submitted,

                                                     THE MESSINA LAW FIRM, P.C.


                                                      r'' ~'_~>---~..1%te,   •%~~~~=:-~~
                                             By:

                                                     THEODORE J. MESSINA III
                                                     State Bar No. 24041475
                                                     jmessina@messinalegal.com
                                                     BRAULIO E. GONZALEZ
                                                     State Bar No. 24111350
                                                     bgonzalezgmessinaleg_al.com
                                                     JASON COBB
                                                     State Bar No. 24109736
                                                     5910 N Central Expressway, Suite 1599
                                                     Dallas, Texas 75206
                                                     Telephone: (214) 420-7333
                                                     Facsimile: (214) 206-9593

                                                     ATTORNEYS FOR PLAINTIFF




Plaintiff s Original Petition and Request for Disclosure — Page 6 of 6
                      Case 5:21-cv-00721-FB Document 1 Filed 07/29/21 Page 18 of 27


                                                                                                                                                 PRIVATE PROCESS


                                                                  Case Number: 2021CI12224


 Julia George VS Hyatt Corporation ET AL                                                                            IN THE 407TH DISTRICT COURT
 (Note: Attached Document May Contain Additional                                                                    BEXAR COUNTY, TEXAS

 Litigants)
                                                                                   CITATION
                                                                                                                      D ELI"V" ER E®
"THE STATE OF TEXAS"                                                                                                 _ fo L `2-D l ? /_
 Directed To:       HYATT CORPORATION
                                                                                                                      By     P~!C ( Zr              /lrS7       P
                    BY SERVING ITS REGISTERED AGENT UNITED STATES CORPORATION
                                                                                                                     vustiri Process, LLG


"You have been sued. You may employ an attorney. If you or your attorney do not file a written answer with the clerk who issued
this citation by 10:OOam on the Monday next following the expiration of twenty days after you were served this CITATION and
PETITION a default judgment may be taken against you. In addition to filing a written answer with the clerk, you may be required to
make initial disclosures to the other parties of this suit. These disclosures generally must be made no later than 30 days after you file
your answer with the clerk. Find out more at TexasLawHelp.org" Said PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR
DISCLOSURE was filed on the 17th day of June, 2021.

ISSUED UNDER MY HAND AND SEAL OF SAID COURT ON THIS 29th day of June, 2021.

                                                                                                            Mary Angie Garcia
 THEODOREJOSEPH MESSINA                                                                                     Bexar County District Clerk
 ATTORNEY OF PLAINTIFF                                                                                      101 W. Nueva, Suite 217
 5910 N Central Expy Ste 1599                                                                               San Antonio, Texas 78205
 Da11asTX 75206-5165


                                                                                                            By: /s/ Annabelle Kun;?
                                                                                                            Annabelle Kung, Deputy


 JULIA GEORGE VS ITYATT CORPORATION ET AL                                                                     Case Number: 2021CI32224
                                                                                                              407th District Court

                                                                       Officer's Return
I received this CITATION on the       day of         . 20       at           o'clock _M. and () executed it by delivering a copy of the CITATION with
attached PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE the date of delivery endorsed on it to the defendant
in person on the           day of            . 20_ at              o'clock _    M. at                                     or () not executed because



Fees                            Badge/PPS #:                      Date certification expires:

                                                                                                                                                  County, Texas
                                                                                                BY:
OR: VERIFICATION OF RETURN (If not served by a peace officer) SWORN TO THIS


                                                                                                            NOTARY PUBLIC, STATE OF TEXAS


OR: My name is                                                            my date of birth is                                                 and my address is
                                                                         County.


I declare under penalty of perjury that the foregoing is true and correct. Executed in                                               County, State of Texas, on the
               day of                           , A.D.,

                                                                                                Declarant
                    Case 5:21-cv-00721-FB Document 1 Filed 07/29/21 Page 19 of 27

                                                                                                                                            PRIVATE PROCESS

                                                               Case Number: 2021CI12224

 Julia George VS Hyatt Corporation ET AL                                                                           IN THE 407TH DISTRICT COURT
 (Note: Attached Document May Contain Additional                                                                   BEXAR COUNTY, TEXAS
 Litigants)
                                                                                    CITATION

"THE STATE OF TEXAS"

 Directed To:      H.E SAN ANTONIO I LLC
                   BY SERVING ITS REISTERED AGENT CORPORATION SERVICE COMPANY DBA
                   CSC-LAWYERS INCORPORATING SERVICE COMPANY


"You have been sued. You may employ an attorney. If you or your attorney do not file a written answer with the clerk who issued
this citation by 10:00am on the Monday next following the expiration of twenty days after you were served this CITATION and
PETITION a default judgment may be taken against you. In addition to filing a written answer with the clerk, you may be required to
make initial disclosures to the other parties of this suit. These disclosures generally must be made no later than 30 days after you file
your answer with the clerk. Find out more at TexasLawHelp.org" Said PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR
DISCLOSURE was filed on the 17th day of June, 2021.

ISSUED UNDER MY HAND AND SEAL OF SAID COURT ON THIS 29th day of June, 2021.

                                                                                                            Mary Angie Garcia
 THEODORE JOSEPH MESSINA                                                                                    Bexar County District Clerk
 ATTORNEY OF PLAINTIFF                                                                                      101 W. Nueva, Suite 217
 5910 N Central Expy Ste 1599                                                                               San Antonio, Texas 78205
 Dallas TX 75206-5165


                                                                                                            By: /5/ Annabelle Kung
                                                                                                            Annabelle Kung, Deputy

 JULIA GEORGE VS HYATT CORPORATION ET AL                                                                      Case Number: 2021CI12224
                                                                                                              407th District Court
                                                                      Officer's Return
I received this CITATION on the       day of         , 20       at           o'clock     M. and ( ) executed it by delivering a copy of the CITATION with
attached PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE the date of delivery endorsed on it to the defendant
in person on the           day of            , 20    at            o'clock      M. at                                         or ( ) not executed because


Fees:                           Badge/PPS #:                      Date certification expires:

                                                                                                                                             County, Texas

OR: VERIFICATION OF RETURN (If not served by a peace officer) SAffill.          D


                                                                                                            NOTARY PUBLIC, STATE OF TEXAS
                                                                               AC        HED
OR: My name is                                                            my date of birth is                                             and my address is
                                                                         County.

I declare under penalty of perjury that the foregoing is true and correct. Executed in                                          County, State of Texas, on the
               day of                           , A.D.,

                                                                                                Declarant
FILED
7/15/2021 8:40 AM          Case      5:21-cv-00721-FB Document 1 Filed 07/29/21 Page 20 of 27
Mary Angie Garcia
Bexar County District Clerk
Accepted By: Stephanie West




                                                                    AFFIDAVIT OF SERVICE

               State of Texas                                                  County of Bexar                                       407th Judicial District Court

               Case Number: 2021C112224

               Plaintiff:
               Julia George
               vs.

               Defendant:
               Hyatt Corporation,
               H.E. San Antonio I, LLC, and
               John Doe

               For:
               Theodore "Joe" Messina, Ill
               5910 N Central Expy
               Suite 200
               Dallas, TX 75206

               Received by On Time Process Service on the 30th day of June, 2021 at 12:20 pm to be served on Registered
               Agent for Hyatt Corporation United States Corporation, 211 E 7th Street, Suite 620, Austin, TX 78701.

               I, Mike Techow, being duly sworn, depose and say that on the 30th day of June, 2021 at 3:15 pm, I:

               Executed service by hand delivering a true copy of the Citation, Copy of Plaintiffs Original Petition and Request
               for Disclosure , to: Samantha Guerra, United States Corporation personally as Authorized Agent at the
               address of: 211 E 7th Street, Suite 620, Austin, TX 78701, who is authorized to accept service for Hyatt
               Corporation, and informed said person of the contents therein, in compliance with state statutes.




               "I certify that I am over the age of 18, have no interest in the above action, and am a Certified Process Server in
               good standing in the judicial circuit in which the process was served. I have personal knowledge of the facts set forth
               in this affidavit, and they are true and correct."




                                                                                                   Mike Techow
                                                                                                   PSC-1215 Exp-7/31/2020
               Subscribed and Sworn to before me on the 1st day of
               July   21 by the affiant who is personally known to me.                             On Time Process Service
                                                                                                   1700 Pacific Ave
                                                                                                   Suite 1040
               NOTARY PUBLIC                                                                       Dallas, TX 75201
                                                                                                   (214) 740-9999

                      PCB               SUZI DICKERSON                                            Our Job Serial Number: ONT-2021003288
                ii- ;•  ••(-i-,- :-Notary Public, State of Texas                                  Ref: George/Hyatt
                                   Comm. Expires 04-04-2023
                  "o,°;,0            Notary ID 131960911




                                                    Copyright © 1992-2021 Database Services. Inc. - Process Server's Toolbox V8.2c




                                                                                                                          11111111111111111111111111111111
                     Case 5:21-cv-00721-FB Document 1 Filed 07/29/21 Page 21 of 27

                                                                                                                                             PRIVATE PROCESS

                                                                 Case Number: 2021CI12224

 Julia George VS Hyatt Corporation ET AL                                                                           IN THE 407TH DISTRICT COURT
 (Note: Attached Document May Contain Additional                                                                   BEXAR COUNTY, TEXAS
 Litigants)
                                                                                   CITATION

"THE STATE OF TEXAS"

 Directed To:      HYATT CORPORATION
                   BY SERVING ITS REGISTERED AGENT UNITED STATES CORPORATION


"You have been sued. You may employ an attorney. If you or your attorney do not file a written answer with the clerk who issued
this citation by 10:00am on the Monday next following the expiration of twenty days after you were served this CITATION and
PETITION a default judgment may be taken against you. In addition to filing a written answer with the clerk, you may be required to
make initial disclosures to the other parties of this suit. These disclosures generally must be made no later than 30 days after you file
your answer with the clerk. Find out more at TexasLawHelp.org" Said PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR
DISCLOSURE was filed on the 17th day of June, 2021.

ISSUED UNDER MY HAND AND SEAL OF SAID COURT ON THIS 29th day of June, 2021.

                                                                                                            Mary Angie Garcia
 THEODORE JOSEPH MESSINA                                                                                    Bexar County District Clerk
 ATTORNEY OF PLAINTIFF                                                                                      101 W. Nueva, Suite 217
 5910 N Central Expy Ste 1599                                                                               San Antonio, Texas 78205
 Dallas TX 75206-5165


                                                                                                            By: /s/ Annabelle Kung
                                                                                                            Annabelle Kung, Deputy

 JULIA GEORGE VS HYATT CORPORATION ET AL                                                                      Case Number: 2021CI12224
                                                                                                              407th District Court
                                                                      Officer's Return
I received this CITATION on the       day of         , 20       at           o'clock     M. and I I executed it by delivering a copy of the CITATION with
attached PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE the date of delivery endorsed on it to the defendant
in person on the           day of             20     at            o'clock      M. at                                        or ( ) not executed because


Fees:                           Badge/PPS #:                      Date certification expires:

                                                                                                                                              County, Texas

OR: VERIFICATION OF RETURN (If not served by a peace offAFFIDAVIT                               BY:


                                                          ATTACHED                                          NOTARY PUBLIC, STATE OF TEXAS

OR: My name is                                                          , my date of birth is                                            , and my address is
                                                                         County.

I declare under penalty of perjury that the foregoing is true and correct. Executed in                                          County, State of Texas, on the
               day of                            A.D.,

                                                                                                Declarant
FILED
7/15/2021 8:40 AM          Case   5:21-cv-00721-FB Document 1 Filed 07/29/21 Page 22 of 27
Mary Angie Garcia
Bexar County District Clerk
Accepted By: Stephanie West




                                                                AFFIDAVIT OF SERVICE

               State of Texas                                             County of Bexar                                        407th Judicial District Court

               Case Number: 2021C112224

               Plaintiff:
               Julia George
               vs.

               Defendant:
               Hyatt Corporation,
               H.E. San Antonio I, LLC, and
               John Doe

               For:
               Theodore "Joe" Messina, Ill
               5910 N Central Expy
               Suite 200
               Dallas, TX 75206

               Received by On Time Process Service on the 30th day of June, 2021 at 12:20 pm to be served on Registered
               Agent for H.E. San Antonio I LLC Corporation Service Company dba CSC-Lawyers Incorporating Service
               Company, 211 E 7th Street, Suite 620, Austin, TX 78701.

               I, Mike Techow, being duly sworn, depose and say that on the 30th day of June, 2021 at 3:15 pm, I:

               Executed service by hand delivering a true copy of the Citation, Copy of Plaintiff's Original Petition and Request
               for Disclosure , to: Samantha Guerra, Corporation Service Company dba CSC-Lawyers Incorporating Service
               Company personally as Authorized Agent at the address of: 211 E 7th Street, Suite 620, Austin, TX 78701, who
               is authorized to accept service for H.E. San Antonio I LLC, and informed said person of the contents therein, in
               compliance with state statutes.




               "I certify that I am over the age of 18, have no interest in the above action, and am a Certified Process Server in
               good standing in the judicial circuit in which the process was served. I have personal knowledge of the facts set forth
               in this affidavit, and they are true and correct."




                                                                                             Mike Techow
                                                                                             PSC-1215 Exp-7/31/2020
               Subscribed and Sworn to before me on the 1st day of
               Jul  021 by the affiant who is personally known to me.                        On Time Process Service
                                                                                             1700 Pacific Ave
                                                                                             Suite 1040
               NOTAR PUBLIC                                                                  Dallas, TX 75201
                                                                                             (214) 740-9999

                                                                                             Our Job Serial Number: ONT-2021003289
                                      SUZI DICKERSON                                         Ref: George/Hyatt
                          "%5,,S Notary Public, State of
                                                         Texas
                           4..f= Comm. Expires 04-04-2023
                                   Notary ID 131960911



                                                Copyright 0 1992-2021 Database Services. Inc. - Process Server's Toolbox V8.2c




                                                                                                                    11111111111111111111111111111111
                    Case 5:21-cv-00721-FB Document 1 Filed 07/29/21 Page 23 of 27

                                                                                                                                            PRIVATE PROCESS

                                                               Case Number: 2021CI12224

 Julia George VS Hyatt Corporation ET AL                                                                           IN THE 407TH DISTRICT COURT
 (Note: Attached Document May Contain Additional                                                                   BEXAR COUNTY, TEXAS
 Litigants)
                                                                                    CITATION

"THE STATE OF TEXAS"

 Directed To:      H.E SAN ANTONIO I LLC
                   BY SERVING ITS REISTERED AGENT CORPORATION SERVICE COMPANY DBA
                   CSC-LAWYERS INCORPORATING SERVICE COMPANY


"You have been sued. You may employ an attorney. If you or your attorney do not file a written answer with the clerk who issued
this citation by 10:00am on the Monday next following the expiration of twenty days after you were served this CITATION and
PETITION a default judgment may be taken against you. In addition to filing a written answer with the clerk, you may be required to
make initial disclosures to the other parties of this suit. These disclosures generally must be made no later than 30 days after you file
your answer with the clerk. Find out more at TexasLawHelp.org" Said PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR
DISCLOSURE was filed on the 17th day of June, 2021.

ISSUED UNDER MY HAND AND SEAL OF SAID COURT ON THIS 29th day of June, 2021.

                                                                                                            Mary Angie Garcia
 THEODORE JOSEPH MESSINA                                                                                    Bexar County District Clerk
 ATTORNEY OF PLAINTIFF                                                                                      101 W. Nueva, Suite 217
 5910 N Central Expy Ste 1599                                                                               San Antonio, Texas 78205
 Dallas TX 75206-5165


                                                                                                            By: /5/ Annabelle Kung
                                                                                                            Annabelle Kung, Deputy

 JULIA GEORGE VS HYATT CORPORATION ET AL                                                                      Case Number: 2021CI12224
                                                                                                              407th District Court
                                                                      Officer's Return
I received this CITATION on the       day of         , 20       at           o'clock     M. and ( ) executed it by delivering a copy of the CITATION with
attached PLAINTIFF'S ORIGINAL PETITION AND REQUEST FOR DISCLOSURE the date of delivery endorsed on it to the defendant
in person on the           day of            , 20    at            o'clock      M. at                                         or ( ) not executed because


Fees:                           Badge/PPS #:                      Date certification expires:

                                                                                                                                             County, Texas

OR: VERIFICATION OF RETURN (If not served by a peace officer) SAffill.          D


                                                                                                            NOTARY PUBLIC, STATE OF TEXAS
                                                                               AC        HED
OR: My name is                                                            my date of birth is                                             and my address is
                                                                         County.

I declare under penalty of perjury that the foregoing is true and correct. Executed in                                          County, State of Texas, on the
               day of                           , A.D.,

                                                                                                Declarant
FILED
7/22/2021 5:47 PM           Case 5:21-cv-00721-FB   Document 1 Filed 07/29/21 Page 24 of 27
Mary Angie Garcia
Bexar County District Clerk
Accepted By: Stephanie West
Bexar County - 407th District Court
                                                CAUSE NO. 2021CI12224

            JULIA GEORGE,                                     §§           IN THE DISTRICT COURT
                                                              §§
                    Plaintiff,                                §§
                                                              §§
            vs.
            vs.                                               §§          407TH JUDICIAL DISTRICT
                                                                          407TH
                                                              §§
            HYATT CORPORATION,                                §§
            H.E. SAN ANTONIO I, LLC, and                      §§
            JOHN DOE,                                         §§
                                                              §§
                    Defendants.                               §§          BEXAR COUNTY, TEXAS

                                   DEFENDANTS HYATT CORPORATION AND
                                 H.E. SAN ANTONIO I, LLC 'S ORIGINAL ANSWER

                    HYATT CORPORATION and H.E. SAN ANTONIO I, LLC ("Defendants") file their

            Original Answer, as follows:

                                                          I.
                                                    GENERAL DENIAL

                    Pursuant to Texas Rule of
                                           of Civil Procedure 92, Defendants deny each and every allegation

                         Plaintiff's Original Petition, and any amendments or supplements thereto, and
            contained in Plaintiffs

            demands strict proof thereof in accordance with the Texas Rules of
                                                                            of Civil Procedure.

                    WHEREFORE, Defendants pray that Plaintiff
                                                    Plaintiff take nothing by this action, that

            Defendants recover its costs and attorneys' fees incurred herein, and that Defendants be granted

            such other and further relief to which it may show itself to be justly entitled.




            DEFENDANTS' ORIGINAL ANSWER                    PAGE 1
                                                                1
                                                                                               8614154 v1
                                                                                                       vl (41730.00077.000)
         Case 5:21-cv-00721-FB Document 1 Filed 07/29/21 Page 25 of 27




                                           Respectfully submitted,

                                           KANE RUSSELL COLEMAN LOGAN PC


                                           By:      /s/ Michael A. Logan
                                                    /s/
                                                    Michael A. Logan
                                                    State Bar No. 12497500
                                                    E-Mail: mlogan@krcl.com
                                                             mlogan@krcl.com
                                                    Johnathan D. Jordan
                                                    State Bar No. 24100509 E-
                                                    Mail: jjordan@krcl.com
                                                    E-Mail:  jjordan@krcl.com

                                           901 Main Street, Suite 5200
                                           Dallas, Texas 75202
                                           Telephone: (214) 777-4200
                                           Facsimile:     (214) 777-4299

                                           ATTORNEY FOR DEFENDANTS
                                           ATTORNEY     DEFENDANTS
                                           HYATT CORPORATION


                              CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing document
                       22nd day of July, 2021, as follows:
has been served on the 22nd

       VIA E-S
       VIA     ERVICE: jmessina@messinalegal.com
           E-SERVICE:
       & bgonzalez@messinalegal.com
       Theodore J. Messina, III
       Braulio E. Gonzalez
       Jason Cobb
       The Messina Law Firm, P.C.
       5910 N. Central Expressway, Suite 1599
       Dallas, Texas 75206


                                           /s/ Michael
                                           /s/ Michael A. Logan
                                                          Logan
                                           Michael A. Logan




DEFENDANTS' ORIGINAL ANSWER                PAGE 2
                                                                           8614154 v1
                                                                                   vl (41730.00077.000)
FILED
7/29/2021 1:02 PM           Case 5:21-cv-00721-FB   Document 1 Filed 07/29/21 Page 26 of 27
Mary Angie Garcia
Bexar County District Clerk
Accepted By: Lisa Morales
Bexar County - 407th District Court
                                               CAUSE NO. 2021CI12224

             JULIA GEORGE,                                  §             IN THE DISTRICT COURT
                                                            §
                     Plaintiff,                             §
                                                            §
             vs.                                            §             407TH JUDICIAL DISTRICT
                                                            §
             HYATT CORPORATION,                             §
             H.E. SAN ANTONIO I, LLC, and                   §
             JOHN DOE,                                      §
                                                            §
                     Defendants.                            §             BEXAR COUNTY, TEXAS

                                           DEFENDANTS' JURY DEMAND

            TO THE HONORABLE JUDGE OF SAID COURT:

                    COME NOW DEFENDANTS HYATT CORPORATION and H.E. SAN ANTONIO I,

            LLC, and make and file this Jury Demand, and would respectfully request a trial before a jury,

            pursuant to Rule 216 of the Texas Rules of Civil Procedure.

                                                       Respectfully submitted,


                                                         KANE RUSSELL COLEMAN LOGAN PC


                                                         By:     /s/ Michael A. Logan
                                                                 Michael A. Logan
                                                                 State Bar No. 12497500 E-
                                                                 Mail: mlogan@krcl.com
                                                                 Johnathan D. Jordan
                                                                 State Bar No. 24100509
                                                                 E-Mail: jjordan@krcl.com

                                                         901 Main Street, Suite 5200
                                                         Dallas, Texas 75202
                                                         Telephone: (214) 777-4200
                                                         Facsimile: (214) 777-4299

                                                         ATTORNEYS FOR DEFENDANTS HYATT
                                                         CORPORATION AND H.E. SAN ANTONIO I,
                                                         LLC

            DEFENDANTS' JURY DEMAND - Page 1

                                                                                       8648984v1 (41730.00077.000)
          Case 5:21-cv-00721-FB Document 1 Filed 07/29/21 Page 27 of 27




                               CERTIFICATE OF SERVICE


       The undersigned hereby certifies that a true and correct copy of the foregoing document
has been served on the 29th day of July, 2021, as follows:

       VIA E-SERVICE: jmessina@messinalegal.com
       & bgonzalez@messinalegal.com
       Theodore J. Messina, III
       Braulio E. Gonzalez
       Jason Cobb
       The Messina Law Firm, P.C.
       5910 N. Central Expressway, Suite 1599
       Dallas, Texas 75206


                                           /s/ Michael A. Logan
                                           Michael A. Logan




DEFENDANTS' JURY DEMAND - Page 2

                                                                          8648984v1 (41730.00077.000)
